Tsoukas v Tsoukas (2015 NY Slip Op 01442)





Tsoukas v Tsoukas


2015 NY Slip Op 01442


Decided on February 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2011-06664
2011-06665
2012-04344
 (Index No. 100732/11)

[*1]Konstantinos Tsoukas, etc., respondent, 
vMinas Tsoukas, et al., appellants.


J. Papapanayotou, Long Island City, N.Y., for appellants.
John Z. Marangos, Staten Island, N.Y., for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of fiduciary duty and waste of corporate assets, (1) the defendants appeal from an order of the Supreme Court, Richmond County (Fusco, J.), dated June 13, 2011, which denied their motion, among other things, for summary judgment dismissing the complaint, (2) the defendant Sotiros Tsoukas appeals from an order of the same court, also dated June 13, 2011, which denied his motion for leave to enter a default judgment on his counterclaims, and (3) the defendants appeal from an amended order of the same court dated April 20, 2012, which denied their motion, inter alia, to vacate the note of issue and the certificate of readiness.
ORDERED that the appeals are dismissed, with costs.
The appeals from the order dated June 13, 2011, the second order dated June 13, 2011, and the amended order dated April 20, 2012, must be dismissed since the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho , 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the companion appeal from the amended judgment (see  CPLR 5501[a][1]; Matter of Tsoukas v Tsoukas , __AD3d__ [Appellate Division Docket Nos. 2013-06379, 2013-06381, 2013-10360, and 2014-00320; decided herewith]).
RIVERA, J.P., HALL, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court